

113 S2004 IS: Safe Streets Act of 2014
U.S. Senate
2014-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2004IN THE SENATE OF THE UNITED STATESFebruary 6, 2014Mr. Begich (for himself and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo ensure the safety of all users of the transportation system, including pedestrians, bicyclists,
			 transit users, children, older individuals, and individuals with
			 disabilities, as they travel on and across federally funded streets and
			 highways.1.Short titleThis Act may be cited as the Safe Streets Act of 2014.2.DefinitionsIn this Act:(1)Complete streetThe term complete street means a roadway that safely accommodates all travelers, particularly public transit users,
			 bicyclists, pedestrians (including individuals of all ages and individuals
			 with mobility, sensory, neurological, or hidden disabilities), motorists
			 and freight vehicles, to enable all travelers to use the roadway safely
			 and efficiently.(2)Complete streets policy; complete streets principleThe terms complete streets policy and complete streets principle mean a transportation law, policy, or principle at the local, State, regional, or Federal level
			 that ensures—(A)the safe and adequate accommodation, in all phases of project planning and development, of all
			 users of the transportation system, including pedestrians, bicyclists,
			 public transit users, children, older individuals, individuals with
			 disabilities, motorists, and freight vehicles; and(B)the consideration of the safety and convenience of all users in all phases of project planning and
			 development.(3)Local jurisdictionThe term local jurisdiction means any unit of local government.(4)Metropolitan planning organizationThe term metropolitan planning organization has the meaning given the term in section 134(b) of title 23, United States Code.(5)RoadwayThe term roadway means—(A)the defined Federal functional classification roadway system; and(B)each bridge structure providing a connection for such a roadway system.(6)SecretaryThe term Secretary means the Secretary of Transportation.(7)Senior managerThe term senior manager means—(A)the director of a State department of transportation (or a designee);(B)the director of a metropolitan planning organization (or a designee); and(C)the director of a regional, county, or city transportation agency that is primarily responsible for
			 planning and approval of transportation projects (or a designee).(8)Transportation improvement programThe term transportation improvement program has the meaning given the term TIP in section 134(b) of title 23, United States Code.3.Complete streets policy(a)Law or policyNot later than October 1 of the fiscal year that begins 2 years after the date of enactment of this
			 Act each State and metropolitan planning organization shall have in
			 effect—(1)in the case of a State—(A)a law requiring that, beginning on the effective date of the State law, all transportation projects
			 in the State shall accommodate the safety and convenience of all users in
			 accordance with complete streets principles; or(B)an explicit State department of transportation policy that, beginning on the effective date of the
			 policy, all transportation projects in the State shall accommodate the
			 safety and convenience of all users in accordance with complete streets
			 principles; and(2)in the case of a metropolitan planning organization, an explicit statement of policy that,
			 beginning on the effective date of the policy, all transportation projects
			 under the jurisdiction of the metropolitan planning organization shall
			 accommodate the safety and convenience of all users in accordance with
			 complete streets principles.(b)Inclusions(1)In generalA law or policy described in subsection (a) shall—(A)apply to each federally funded project of each State department of transportation or metropolitan
			 planning organization transportation improvement program;(B)include a statement that each project under the transportation improvement program makes streets or
			 affected rights-of-way accessible to the expected users of that facility,
			 of all ages and abilities, including pedestrians, bi­cy­clists, transit
			 vehicles and users, freight vehicles, and motorists;(C)except as provided in paragraph (2), apply to new road construction and road modification projects,
			 including design, planning, construction, reconstruction, rehabilitation,
			 maintenance, and operations, for the entire right-of-way;(D)indicate that improvements for the safe and convenient travel by pedestrians or bicyclists of all
			 ages and abilities on or across streets shall be fully assessed,
			 considered, and documented as a routine element of pavement resurfacing
			 projects;(E)delineate a clear procedure by which transportation improvement projects may be exempted from
			 complying with complete streets principles, which shall require—(i)approval by the appropriate senior manager, in accordance with subsection (d)(2); and(ii)documentation, with supporting data, that indicates the basis for such an exemption;(F)comply with up-to-date design standards, particularly standards relating to providing access for
			 individuals with disabilities;(G)require that complete streets principles be applied in due consideration of the urban, suburban, or
			 rural context in which a project is located;(H)include a list of performance standards with measurable outcomes to ensure that the transportation
			 improvement program adheres to complete streets principles; and(I)directs agency staff to create an implementation plan.(2)ExceptionA law or policy described in subsection (a) shall not apply to a new road construction or
			 modification project for which, as of the effective date of the law or
			 policy, at least 30 percent of the design phase is completed.(c)Exemption requirements and proceduresA law or policy described in subsection (a) shall allow for a project-specific exemption from an
			 applicable complete streets policy if—(1)(A)an affected roadway prohibits, by law, use of the roadway by specified users, in which case a
			 greater effort shall be made to accommodate those specified users
			 elsewhere, including on roadways that cross or otherwise intersect with
			 the affected roadway;(B)the cost to the exempted project in achieving compliance with the applicable complete streets
			 policy would be excessively disproportionate (as defined in the 2001
			 Department of Transportation Guidance on Accommodating Bicycle and
			 Pedestrian Travel), as compared to the need or probable use of a
			 particular complete street; or(C)the existing and planned population, employment densities, traffic volumes, or level of transit
			 service around a particular roadway is so low, that the expected users of
			 the roadway will not include pedestrians, public transportation, freight
			 vehicles, or bicyclists; and(2)the project-specific exemption is approved by—(A)a senior manager of the metropolitan planning organization that approved the transportation
			 improvement program containing the exempted project;(B)a senior manager of the relevant State department of transportation; or(C)in the case of a project for which neither the metropolitan planning organization nor the State
			 department of transportation is the agency with primary transportation
			 planning authority, a senior manager of the regional, county, or city
			 agency responsible for planning and approval of the project.(d)IntegrationEach State department of transportation and metropolitan planning organization implementing a
			 complete streets policy shall incorporate complete streets principles into
			 all aspects of the transportation project development, programming, and
			 delivery process, including project planning and identification, scoping
			 procedures, design approvals, design manuals, and performance measures.(e)Reports(1)In generalEach State department of transportation shall submit to the Secretary a report describing the
			 implementation by the State of measures to achieve compliance with the
			 requirements of this section, at such time, in such manner, and containing
			 such information as the Secretary may require.(2)Determination by SecretaryOn receipt of a report under paragraph (1), the Secretary shall determine whether the applicable
			 State has achieved compliance with the requirements of this section.4.Certification(a)In generalNot later than 1 year after the enactment of this Act, the Secretary shall establish a method of
			 evaluating compliance by State departments of transportation and
			 metropolitan planning organizations with the requirements of this Act,
			 including a requirement that each State department of transportation and
			 metropolitan planning organization shall submit to the Secretary a report
			 describing—(1)each complete streets policy adopted by the State department of transportation or metropolitan
			 planning organization;(2)the means of implementation by the State department of transportation or metropolitan planning
			 organization of the complete streets policy; and(3)the process for providing an exemption, from the requirements of the complete streets policy of the
			 State department of transportation or metropolitan planning organization.(b)ReportNot later than 3 years after the date of enactment of this Act, the Secretary shall submit to
			 Congress a report describing—(1)the method established under subsection (a);(2)the status of activities for adoption and implementation by State departments of transportation and
			 metropolitan planning organizations of complete streets policies;(3)the tools and resources provided by the Secretary to State departments of transportation and
			 metropolitan planning organizations to assist with that adoption and
			 implementation; and(4)other measures carried out by the Secretary to encourage the adoption of complete streets policies
			 by local jurisdictions.5.Accessibility standards(a)Final standardsNot later than 1 year after the date of enactment of this Act, the Architectural and Transportation
			 Barriers Compliance Board established by section 502(a)(1) of the
			 Rehabilitation Act of 1973 (29 U.S.C. 792(a)(1)) shall promulgate final
			 standards for accessibility of new construction and alteration of
			 pedestrian facilities for public rights-of-way.(b)Temporary standardsDuring the period beginning on the date of enactment of this Act and ending on the date on which
			 the Architectural and Transportation Barriers Compliance Board promulgates
			 final standards under subsection (a), a State or metropolitan planning
			 organization shall apply to public rights-of-way—(1)the standards for accessible transportation facilities contained in section 37.9 of title 49, Code
			 of Federal Regulations (as in effect on the date of enactment of this
			 Act); or(2)if the standards referred to in paragraph (1) do not address, or are inapplicable to, an affected
			 public right-of-way, the revised draft guidelines for accessible public
			 rights-of-way of the Architectural and Transportation Barriers Compliance
			 Board dated November 23, 2005.6.Research, technical guidance, and implementation assistance(a)Research(1)In generalThe Secretary shall conduct research regarding complete streets to assist States, metropolitan
			 planning organizations, and local jurisdictions in developing, adopting,
			 and implementing plans, projects, procedures, policies, and training
			 programs that comply with complete streets principles.(2)ParticipationThe Secretary shall solicit participation in the research program under paragraph (1) by—(A)the American Association of State Highway and Transportation Officials;(B)the Institute of Transportation Engineers;(C)the American Public Transportation Association;(D)the American Planning Association;(E)the National Association of Regional Councils;(F)the Association of Metropolitan Planning Organizations;(G)the Insurance Institute for Highway Safety;(H)the American Society of Landscape Architects;(I)representatives of transportation safety, disability, motoring, bicycling, walking, transit user,
			 aging, and air quality organizations; and(J)other affected communities.(3)RequirementsThe research under paragraph (1) shall—(A)be based on the applicable statement of complete streets research needs of the Transportation
			 Research Board, as described in TR Circular E110; and(B)seek to develop new areas of inquiry, in addition to that statement.(b)Benchmarks and guidance(1)In generalThe research conducted under subsection (a) shall be designed to result in the establishment of
			 benchmarks and the provision of practical guidance on methods of
			 effectively implementing complete streets policies and complete streets
			 principles that will accommodate all users along a facility or corridor,
			 including vehicles, pedestrians, bicyclists, and transit users.(2)FocusThe benchmarks and guidance under paragraph (1) shall—(A)focus on modifying scoping, design, and construction procedures to more effectively combine
			 particular methods of use into integrated facilities that meet the needs
			 of each method in an appropriate balance; and(B)indicate the expected operational and safety performance of alternative approaches to facility
			 design.(c)Data collectionThe Secretary shall collaborate with the Bureau of Transportation Statistics, the Federal Transit
			 Administration, and appropriate committees of the Transportation Research
			 Board—(1)to collect data regarding a baseline nonmotorized and transit use survey to be integrated into the
			 National Household Travel Survey; and(2)to develop a survey tool for use by State departments of transportation in identifying the
			 multimodal capacity of State and local roadways.(d)Technical guidance(1)ReportNot later than 15 months after the date of enactment of this Act, the Secretary shall prepare and
			 make available to all States, metropolitan planning organizations, and
			 local jurisdictions a report that describes the best practices by which
			 transportation agencies throughout the United States have implemented
			 complete streets principles in accordance with, or in anticipation of, the
			 requirements of this Act.(2)Topics for emphasisIn preparing the report under paragraph (1), the Secretary shall place particular emphasis on the
			 following topics:(A)Procedures for identifying the needs of users of all ages and abilities of a particular roadway.(B)Procedures for identifying the types and designs of facilities needed to serve each class of users.(C)Safety and other benefits provided by the implementation of complete streets principles.(D)Common barriers to the implementation of complete streets principles.(E)Procedures for overcoming the most common barriers to the implementation of complete streets
			 principles.(F)Procedures for identifying the costs associated with the implementation of complete streets
			 principles.(G)Procedures for maximizing local cooperation in the introduction and implementation of complete
			 streets principles.(H)Procedures for assessing and modifying the facilities and operational characteristics of existing
			 roadways to improve consistency with complete streets principles.